          Case 1:20-cv-05502-AJN Document 54 Filed 10/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                                                   10/14/20
SOUTHERN DISTRICT OF NEW YORK


  Regeneron Pharmaceuticals, Inc.,

                         Plaintiff,
                                                                      20-cv-5502 (AJN)
                  –v–
                                                                           ORDER
  Novartis Pharma AG, et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       The Court is in receipt of Defendants’ letter motion requesting that the Court extend

Defendants’ responsive pleading deadline from October 19, 2020 until 30 days after the Court

resolves the Defendants’ Motions to Dismiss, Transfer, or Stay, Dkt. Nos. 40, 43, and that the

Court continue the initial case management conference at least until after the parties’ dispute

over venue is resolved. Dkt. No. 50. The Court is also in receipt of the Plaintiff’s opposition.

Dkt. No. 53. Having carefully considered the parties’ arguments, Defendants’ request to extend

their responsive pleading deadline until 30 days after the Court resolves their pending Motion to

Dismiss, Transfer, or Stay, Dkt. No. 40, is hereby DENIED.
       In addition, Defendants’ request to adjourn the initial case management conference is

DENIED. In light of the COVID-19 public health crisis, the Court will not hold the initial

conference in this case in person. Counsel should submit their proposed case management plan

and joint letter seven days prior to the scheduled conference, as directed in the Court’s Notice of

Initial Pretrial Conference. In their joint letter, the parties should also indicate whether they

can do without a conference altogether. If so, the Court may enter a case management plan and

scheduling order and the parties need not appear. If not, the Court will hold the initial pretrial
conference by telephone, albeit perhaps at a different time than the currently scheduled time. To
          Case 1:20-cv-05502-AJN Document 54 Filed 10/14/20 Page 2 of 2




that end, counsel should indicate in their joint letter all times on the date of the scheduled

conference that they would be available for a telephone conference. In either case, counsel

should review and comply with the Court’s Emergency Individual Rules and Practices in Light

of COVID-19, available at https://www.nysd.uscourts.gov/hon-alison-j-nathan.

       SO ORDERED.


 Dated: October 14, 2020
        New York, New York
                                                   ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
